Murder, J. (dissenting).
I dissent and vote to affirm the judgment, upon the opinion of the late Mr. Justice Galloway at the Special Term. His decision was a recognition of the need for zoning legislation to prevent the haphazard and speculative development of communities without adequate provision for essential public services and facilities.
The population of the Town of Ramapo has increased tremendously in a short period as a by-product of the urban sprawl. The legislation at bar represents an attempt to soften the impact. I view such legislation as a valid exercise of the town’s zoning power. The development point system provided for in this legislation is directly related to the town’s duly adopted capital budget and capital improvement plans, under which the town has committed itself to completion of public capital projects, including sewerage, drainage, parks, schools, roads, firehouses and other municipal facilities over a maximum period of 18 years. In other words, the Town Board is providing for the orderly growth and development of the town while keeping in mind the public health, safety and welfare (see Town Law, §§ 263, 276). The methods chosen have been found by the Special Term to be reasonable, explicit, nonconfiscatory and in conformity with the town’s master development plan. I would uphold it.
Hopkins and Latham, JJ., concur with Martuscello, J., each with a separate opinion. Munder, J., dissents and votes to affirm the judgment insofar as appealed from, with a separate opinion, in which Rabin, P. J., concurs.
Judgment of the Supreme Court, Special Term, dated November 13, 1970, reversed insofar as appealed from, on the law, without costs; section 46-13.1 of the Zoning Ordinance of the Town of Ramapo is declared unconstitutional and invalid; and petitioners’ application for preliminary plat approval is remanded to respondent for consideration on the merits.